DETAILED ACTION
Status of Application
1.	The claims 1-22 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-14 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al (US 5626935).
	Regarding claim 1, Goto et al teaches a glass ceramic comprising phases of lithium silicate and alpha (low)-quartz (see Abstract). The term “main crystal phase” is given its broadest reasonable interpretation and covers prominent crystal phases. As such, the lithium silicate phase taught by Goto is a main crystalline phase. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is anticipated. 
	Regarding claim 2, Goto et al teaches glass ceramic embodiments comprising SiO2 in amounts falling within the range of said claim (see Table 1). Claim 2 is therefore anticipated by the prior art of record. 
	Regarding claim 3, Goto et al teaches glass ceramic embodiments comprising Li2O in amounts falling within the range of said claim (see Table 1). Claim 3 is therefore anticipated by the prior art of record. 
	Regarding claim 4, Goto et al teaches glass ceramic embodiments comprising P2O5 in amounts falling within the range of said claim (see Table 1). Claim 4 is therefore anticipated by the prior art of record.
	Regarding claims 5-6, Goto et al teaches glass ceramic embodiments comprising MeI2O, as K-2O, in amounts falling within the range of said claim (see Table 1). Claims 5-6 are therefore anticipated by the prior art of record. 
	Regarding claims 7-8, Goto et al teaches glass ceramic embodiments comprising MeIIO, as MgO, in amounts falling within the range of said claim (see Table 1). Claims 7-8 are therefore anticipated by the prior art of record.
	Regarding claims 9-10, Goto et al teaches glass ceramic embodiments comprising MeIII2O3, as Al2O3, in amounts falling within the range of said claim (see Table 1). Claims 9-10 are therefore anticipated by the prior art of record.
	Regarding claim 11, as discussed above, Goto et al teaches a glass ceramic meeting the range limitations for SiO2, Li2O, P2O5, MeI2O, MeIIO, and MeIII2O3. 
	Regarding claim 12, as discussed above, Goto et al teaches a glass ceramic meeting the range limitations for SiO2, Li2O, P2O5, K2O, and MgO. 
	Regarding claim 13, Goto teaches embodiments wherein the SiO2/Li2O ratio falls within the range of the instant claim (see Table 1, Example 1, wherein said ratio is 3.36).
	Regarding claim 14, the Goto glass ceramic comprises lithium disilicate crystalline phase. 
	Regarding claim 17, Goto teaches that the inventive glass ceramics, which meet each compositional limitation of instant claims 1-13, are formed from starting glasses having the same equivalent compositions. 
	Regarding claim 18, Goto et al teaches a glass ceramic comprising phases of lithium silicate and alpha (low)-quartz (see Abstract). The term “main crystal phase” is given its broadest reasonable interpretation and covers prominent crystal phases. As such, the lithium silicate phase taught by Goto is a main crystalline phase. The glass ceramic articles taught by Goto constitute blanks.
Each limitation of instant claim 18 is therefore met by the teachings of the prior art of record, and the claim is anticipated. 
	Regarding claim 19, Goto teaches that the inventive glass ceramics are prepared by treating starting glasses at a temperature in the range of 700-840°C (see claim 22). 
	Regarding claim 20, Goto teaches that the inventive glass ceramic is formed by a first nucleation heat treatment at 450-500°C (see claim 22) and a subsequent crystallization treatment at the aforementioned 700-840°C.
	Regarding claim 21, the claim is drawn to a use for a glass ceramic as a dental material, or wherein a dental restoration is prepared, or wherein a dental restoration is coated. The terms “dental material” and “dental restoration” do not define a specific form, shape, or configuration. As such, a method for preparing this dental material or dental article is taught by Goto, as Goto teaches a glass ceramic meeting each limitation of the instant claim 1, and teaches a method of preparing articles from said glass ceramic. This method, therefore, constitutes a use of the inventive material as a dental material or for the preparation of articles that meet a definition of dental restorations. Each limitation of instant claim 21 is thus met by the teachings of the prior art of record.
	Regarding claim 22, the claim is drawn to a use for a glass ceramic wherein a dental restoration is prepared. The term “dental restoration” does not define a specific form, shape, or configuration. As such, a method for preparing this article is taught by Goto, as Goto teaches a glass ceramic meeting each limitation of the instant claim 1, and teaches a method of preparing articles from said glass ceramic. This method, therefore, constitutes a use of the material for the preparation of articles that meet a definition of dental restorations. Each limitation of instant claim 22 is thus met by the teachings of the prior art of record. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goto et al (US 5626935).
	Regarding claims 15-16, the claims differ from Goto et al as applied above because Goto does not specify the amounts in weight percentage of the lithium disilicate and low quartz crystal phases. However, as shown above, Goto teaches a glass and resultant glass ceramic that is compositionally equivalent to that of the instant claims. Further, Goto teaches that the process of nucleation and crystal growth heat treatment to produce the aforementioned two crystalline phases is substantially equivalent to that described in the instant Specification. Because, in the glass ceramic of the instant claims and that of Goto, the starting glass is compositionally the same, and is subsequently subjected to the same two-step heat treatment in terms of temperature and time, the resulting crystalline phases of lithium disilicate and low quartz would necessarily be present in the same amounts. Goto teaches a nucleation heat treatment temperature of 450-500°C (see claim 22), a range falling within that of the instant claims and Specification. Nucleation is carried out for a time period range overlapping that of the instant claims (see column 9, lines 10-20). The crystal growth treatment temperature is 700-840°C, also falling within the range applicant discloses as leading to the claimed crystalline phase amounts, and teaches a time period for said treatment that also overlaps the period disclosed by applicant. 
	Thus, one of ordinary skill would be able, from the teachings of Goto, to choose through routine optimization and experimentation time periods that are the same as those disclosed by applicant to lead to the claimed percentages of lithium disilicate and low quartz crystalline phases. These phase amounts necessarily result from the composition of the start glass and the heat treatment conditions; as these factors have been shown to be equivalent in the Goto glass ceramics, it necessarily follows that the crystalline phase amounts are also equivalent, and each limitation of instant claims 15-16 is met by the teachings of the prior art of record. The claims are therefore obvious and not patentably distinct. 	
Conclusion
10.	No claim is allowed.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW24 February 2021